Mr. Justice O’Connor delivered the opinion of the court. 4. Corporations, § 439* — when evidence sufficient to show authority of officer to execute guaranty. Where it appears that a guaranty by a corporation which was intra vires was executed by its secretary and treasurer who owned forty-eight per cent, of the capital stock and was also manager of the company, and there was other evidence showing that the execution was authorized, a finding that he had authority to execute the guaranty is warranted. 5. Corporations, § 442* — when corporation estopped to deny authority of officers to execute guaranty. A corporation which has received the benefits of a guaranty executed by one of its officers' on its behalf, and which was within its corporate powers, will not be heard to deny the officer’s authority to execute the guaranty.